My delegation is pleased to see you. Sir, presiding over the forty-first session of the General Assembly. The important issues on the agenda of this session will undoubtedly call upon your leadership qualities and oriental wisdom, your experience as an internationalist and your vast diplomatic skills.
We pay tribute to the outgoing President, Mr. Jaime de Pinies, for his valuable contribution to the work of the historic fortieth session of the General Assembly.
We salute the return to better health of our friend Mr. Javier Perez de Cuellar, the United Nations Secretary-General. In a year that has been particularly difficult for international relations, this Organization has drawn strength from the courage and dedication he has demonstrated in the performance of his heavy responsibilities. We wish him the very best for the future.
We assemble once again at a time when our generation faces grave challenges to many of our universal hopes and aspirations. At stake are our values, based on affirmations of basic human needs. Every sphere of existence seems to be dominated by a crisis of the human spirit, a crisis deriving from an apparent inability to comprehend the truth of the contemporary interdependence among States and among peoples.
It is essentially the bases of those various crises that we must continue to address together, whether or not the year marks a numerical milestone in history. We must keep faith with a universal will to survive. An overdose of subjectivity would destroy values of the common good.
The past year has witnessed the convening of a number of special sessions. The objective in each case was to highlight an aspect of the critical issues of our time. We recognized the circumstances and history underlying the fate that cements our destiny. Yet what has happened since does not inspire the kind of hope that gives impetus to the solution of international problems. It is our hope that this session will seriously address those critical questions in specific terms, avoiding recourse to confrontation and the hardening of national positions. We pledge ourselves to give of our best and to co-operate in the selection and treatment of urgent questions. It is clear to us that the resolution of many of these questions would enhance the cause of lasting international peace, security and development. We shall now set forth some of the views and policies of the Cameroon Government and peoples in an attempt to promote that advancement, (continued in French)
Last year, with all the solemnity due the event, we celebrated the fortieth anniversary of our Organization. At that time, we expressed our gratification at the tremendous political, economic, cultural and legal achievements of the Organization during its four decades of existence.
Once again, we declared our firm attachment of the peoples of the entire world to the ideals, purposes and principles of the Charter that the founding fathers had made into rules of positive conduct for nations. Beyond those initial manifestations of gratification, however, we were, notwithstanding the hope that had been earlier aroused, distracted by the various upheavals that seemed to be making ever darker the prospects of our permanent quest for peace, security and wellbeing for all. Today, more than ever before, in this International Year of Peace, that distraction is exacerbated by anxiety over the challenges of the future.
First, there is the abhorrent crime of apartheid with all its implications in southern Africa and in the world.
The massacres of the black population, the daily incidents of violence, the restoration and tightening of the state of emergency, the increase in the number of barbaric raids against the courageous front-line States, which lack any adequate means of defense - all those developments bear witness to the stubbornness of the
Pretoria racists and to their determination to perpetuate a system of
dehumanization in South Africa and to extend it throughout the entire region as an integral part of their sinister plan to establish a constellation of satellite and vassal States in southern Africa.
In illegally occupied Namibia, the implementation of the United Nations plan for that Territory's peaceful accession to independence continues to be thwarted by the maneuvers of Pretoria and its friends and allies.
Cameroon considers Security Council resolutions 385 (1976) and 435 (1978) to be the only valid bases for the process intended to lead Namibia to independence while respecting its territorial integrity, under the leadership of the South West Africa People's Organization (SWAPO), the Namibian people's sole authentic representative.
Once again, we cannot but reject the delaying tactics designed to establish a linkage between implementation of resolution 435 (1978) and the withdrawal of Cuban forces from Angola.
For Cameroon, the adoption of comprehensive mandatory sanctions under Chapter VII of the United Nations Charter against the supporters of apartheid is clearly a decisive way to exert the kind of pressure that will hasten the demise of the criminal system of apartheid in south Africa and the unconditional liberation of Namibia. We urgently appeal to the Security Council to embark resolutely and immediately upon that course, and we appeal particularly to' those of its members who bear a special responsibility for the maintenance of international peace and security and who on other occasions have always been quick to come to the defense of human rights and fundamental freedoms.
We urge the United States Government, the Governments of the States members of the European Economic Community, the Governments of the Nordic countries and others to go beyond the stage of selective and more or less token sanctions and to impose, with firmness, measures of constraint that would exert decisive and significant pressure on the rebellious South African Government.
The vast majority of the peoples of America and Europe have expressed their rejection of the abhorrent system of apartheid and have urged their Governments to adopt comprehensive and mandatory sanctions.
Peoples throughout the world are aware of the serious threat inherent in the explosive situation in southern Africa and its effect on peace and security in the sub-region, in Africa and in the world.
Loyal to its commitments, our country this year had the responsibility and the honor to host an international seminar on aid and assistance to the peoples and movements struggling against colonialism, racism, racial discrimination and apartheid, the conclusions of which will be submitted to the present session for consideration.
We appeal here and now to States Members and to the institutions of the United Nations system, as well as to non-governmental organizations, actively to contribute to the implementation of the recommendations that emerged from that seminar.
This is also the place to express our support for the results of the Paris International Conference on Sanctions against Racist South Africa, the Vienna International Conference on the Immediate Granting of Independence to Namibia and of the fourteenth special session of the General Assembly and to hope that they will be effectively implemented.
As a sign of active solidarity, our country this year invited our friend Sam Nujoma, the President of the South West Africa People's Organization (SWAPO), who carried out an important official visit to Yaounde, during which President Paul Biya reiterated to him the total support of the Government and people of Cameroon for the sacred cause of the immediate liberation of Namibia.
Cameroon reiterates its support for SKAPO and the liberation movements of South Africa, the front-line States, the United Nations Council for Namibia, the Special Committee against Apartheid and the Secretary-General of the United Nations, all of whom are making efforts worthy of encouragement.
We cannot pass over two other sources of conflict - namely, the situations in Chad and the Western Sahara.
In the case of Chad, we are pleased at the success of the efforts made under the aegis of the Organization of African Unity (OAU) and several African Heads of State in order to effect the national reconciliation of Chad. This country, a neighbor of my own, has for a number of years been beset by a perturbed and disintegrating situation due to internal dissension aggravated by all sorts of interference.
But over and above reconciliation, which remains to be consolidated and perfected, Cameroon believes that it is more than ever necessary to weigh carefully the very crux of the problem in Chad - that is, the question of foreign interference and of the occupation of part of its territory - and to that end to work for the respect of its independence, sovereignty and territorial integrity in order that Chad - stabilized, at peace and unified - can, under the leadership of its legal Government, pursue the tremendous task of national reconstruction and development.
In regard to the question of the Western Sahara, Cameroon believes that the solution to the problem can be found in the implementation of the resolutions of both the Organization of African Unity (OAU) and the United Nations, which advocate the organization of a referendum on self-determination under the auspices of both organizations. It is for this reason that we are pleased at the willingness expressed by the parties concerned to pursue contacts - which are for the moment, of course, indirect - as part of the efforts undertaken along these lines by the Secretary-General of the United Nations with the encouragement of the OAU.
We are similarly worried by the emergence, persistence and intensification of tension in other parts of the world, first and foremost in the Middle East. The
particulars of the situation prevailing in that region are well known to this Assembly. The position of my country is similarly well known.
We can only deplore the absence of agreement on a common formula that could serve as the basis for negotiation for the various parties to the conflict. In all events, we are convinced that the United Nations has a major part to play in the settlement of that issue, the most serious implication of which is the threat it poses to international peace and security. That is why Cameroon would like to reiterate its support for the resolutions adopted both by the Security Council and by the General Assembly.
It is in that spirit as well, in the exercise of its sovereignty and its freedom of choice, in its choice of non-alignment and without any hostility to anyone else whatsoever and without any intention of breaking away from its traditional partners in the region, that Cameroon recently decided to re-establish diplomatic relations with Israel. Our profound conviction is that the search for a just, lasting and peaceful solution to the problem of the Middle East must transcend the blocked situation of conflict that is neither real war - but rather latent - nor negotiations, nor real peace. Rather, it should resolutely be geared towards open, pragmatic and constructive dialog based on the principles and resolutions of the United Nations and should furthermore take account of the need to safeguard international peace and security as well as the fundamental interests of all parties concerned. In particular, in means the recognition of the State of Israel within internationally recognized frontiers and of the inalienable right of the Palestinian people to self-determination, independence and a homeland.
That is the construction which should be placed on the Israeli-Cameroon communique which ratified the re-establishment of diplomatic relations, as follows: "Both parties expressed their determination to work for peace and stability in the Middle East, in Africa and throughout the world and both are convinced of the need to promote the process of peace between Israel and the Arab States on the basis of Security Council resolutions 242 (1967) and 338 (1973)." Cameroon is convinced that it is along these lines that the international community and all people of good will should work. Certain recent signs would lead us to believe that an evolution in this sense is possible.
Recent pronouncements by Mr. Yasser Arafat at the eighth Non-Aligned Summit -in Harare, when he announced his acceptance of the principle of negotiations on the basis of Security Council resolution 242 (1967), appears to us to be a positive step. Similarly, the attitude of certain Israeli leaders seems to have evolved along the right lines to the extent that they no longer systematically reject the principle of 'holding an international conference to lay the foundations for a lasting peace in the area, which has always been the main concern of the United Nations. This new trend should be encouraged and supported by all States and by the international community.
We must, however, deplore the fact that the sometimes ambiguous positions of various States in the region on the delicate question of Palestine have not yet been clarified - not only to contribute to progress in finding a just and lasting solution, but also to ally the fears of those who wish to make a contribution to and show active solidarity with the noble struggle of the Palestinian people.
In this regard, the authority of the Palestine Liberation Organization (PLO) and the legitimacy of its leaders should not constantly be called into question by
certain countries which nevertheless proclaim their commitment to the Palestinian cause.
Efforts to resolve problems in other parts of the world, where focal points of tension exist, are also of concern to us. This is particularly true of Latin America, where we praise the efforts made by the Contadora Group, or Asia, where the ASEAN countries continue to make a valuable contribution to peace. The strict observance of the cardinal principles of the Charter, including the peaceful settlement of disputes, non-interference, respect for territorial integrity and national sovereignty, as well as the right of every people freely to choose its future, should be observed by all.
On the threshold of the twenty-first century we are still faced with the appalling scandal that poverty, disease and illiteracy remain the daily lot of millions of human beings. This unquestionably constitutes a serious threat to the very foundation of the peace and security of nations and of the world. It results from deep structural intolerances in the world economic system. These imbalances, which are found in such spheres as trade, finance, money, technology, industry, transport and communications, exacerbate an already profoundly unfair situation. The industrialized countries determine erratic variations in commodity prices and welcome the advantages they reap. They enjoy the positive results of their balance of trade - which, however, does not always derive from genuinely good economic performance, but rather from depressed terms of trade, speculation and monetary manipulation. The recovery of some of their economies has had no major impact either in terms of true world economic recovery or of the social advantages we might have expected. Neither does it have any substantial positive effect on the economies of poor countries, which continue to bear the brunt of the disastrous effects of this situation, which involves regression, stagnation and excessive indebtedness.
Yet we know that in this era of interdependence individual States cannot resolve today's major economic problems by themselves or in small groups with selfish and narrow interests. This means that when rich countries block every effort to establish a new international economic order they are jeopardizing not only an improved life for the peoples of the South but also the interests of their own peoples. We deplore the lack of political will, which has thus far prevented the beginning of global negotiations, which are the appropriate framework for jointly seeking solutions based on justice and equity.
The convening earlier this year of a special session on the critical economic situation in Africa testifies to the gravity of the crisis in our continent. We are gratified at the attention the international community has given that situation and, especially, at the General Assembly's adoption of the United Nations Program of Action for African Economic Recovery and Development 1986-1990. The main lesson of that special session concerns Africa's acknowledgment of its own primary responsibility and commitment regarding the economic and social development of the continent in the framework of the Lagos Plan of Action and Africa's Priority Program for Economic Recovery adopted by African Heads of State or Government. It also concerns recognition that this commitment can lead to success only if there is similar determination, even a pact of solidarity, on the part of the international community to create a world environment propitious to the success of our countries' efforts to achieve economic, cultural and social development.
We hope that despite an occasional display of hesitancy during the special session, the rich countries will make a concrete contribution in support of Africa's own efforts. It is therefore extremely important that the United Nations and the specialized agencies of the United Nations system work to establish follow-up machinery for the co-ordination of action to be undertaken internationally. Likewise, countries which have expressed their willingness to participate in Africa's Priority Program for Economic Recovery should make the necessary contact with Africa's national, sub-regional and regional follow-up bodies, and get the priority operations of the plan under way.
As if to exacerbate the problems engendered by the crisis I have just described, natural disasters - of late particularly massive - have stricken the world, plunging families and nations into grief and reminding us all of the common destiny of mankind. My country, Cameroon, was recently the victim of a geological catastrophe which took a particularly heavy toll. The efforts of the Government
and the people of Cameroon were promptly and massively supported by a great wave of international solidarity. I wish to take this opportunity solemnly to reiterate our gratitude for the good will of all those who came to our aid on that occasion.
My country views the question of human rights and fundamental freedoms as being of great importance. I shall not go again through the arguments which have too long been used to point the finger at certain States; Cameroon believes that human rights should be understood in their broadest and most universal sense, and should take into account the economic, social, legal, civil and political aspects of the concept. In the same way, Cameroon deplores the advent of new kinds of violence that blindly strike out at innocent victims, of which terrorism is the basest and most reprehensible manifestation.
A strange paradox of the twentieth century is that, in the face of serious challenges demanding a high sense of awareness, we are gradually day by day giving up on improving the human condition by taking advantage of the enormous possibilities of the latest achievements of science and technology, instead we are accumulating more and more so-called means of security, which far from guaranteeing security actually point us on the road to the total destruction of mankind.
The problem of world peace and security can no longer be viewed in purely military terms; there is now a close link between peace, security and development. That means that, well beyond purely military aspects, the true foundations of disarmament and international peace and security are to be found in economic justice and equity, in confidence-building measures, and in the promotion of good-neighborliness and peaceful coexistence.
Africa has always supported initiatives to promote peace, security and constructive co-operation amcng nations, because we consider peace to be a precondition for stability and development. Consequently, we continue to follow
closely developments in the relations between the super-Powers, since the actions of the world's two most heavily armed and powerful countries have a great influence on the chances for bringing about peace throughout the world. We hope that the leaders of those two Powers will continue the dialog they began last November. We hope their meetings will not consist of empty monologues that aggravate international tension, but will rather make it possible to undertake fruitful, constructive action towards the conclusion of specific, effective disarmament agreements. The super-Powers have the responsibility and the duty to take the first steps and to set an example, particularly as regards nuclear disarmament.
We reiterate that disarmament, the reduction of tension between States, respect for the right to self-determination and independence, the peaceful settlement of disputes and the strengthening of international peace and security are all closely linked. Progress in one of these sectors would have a positive impact on all the others and, by the same token, failure in one sector would necessarily have a negative effect on all the others. It is essential that this be borne in mind if progress is to be made towards an agreement on a realistic Program for comprehensive security for the international community as a whole.
Nevertheless, responsibility for world peace and security cannot rest with the two super-Powers alone. The United Nations should be seen as the regulator of our common higher interests, of which peace and security are the determining elements. It is thus essential to strengthen the role of the United Nations in any approach designed to lead to international peace and security.
We are pleased by the very thorough consideration given to the proposals on these lines made by Cameroon at the last session of the Disarmament Commission. We hope that at the present session, too, the Assembly will give careful attention to this matter.
We welcome the practical steps taken by the Secretary-General to ensure an effective beginning of the work of the United Nations Regional Center for Peace and Disarmament in Africa, in Lome, Togo. We hope that this important Center will have the material and financial support of the international community.
The relationship between disarmament and development is of particular importance. We deplore the postponement of the International Conference to deal with the subject, which it was originally planned to hold in Paris, in accordance with General Assembly resolution 40/155. We reaffirm our support for the convening of that Conference. Disarmament and development are two of the most pressing needs at the present international juncture. The achievement of these goals would make a major contribution to stabilizing international relations, as contemplated in the Charter, to promote the advent of a world free from the threat of war and poverty. However, peace, security and development would not rest on sound foundations if they were not based on a reformed world system geared to universally accepted juridical norms. In this connection we appreciate the dynamism demonstrated by our Organization in its standard-setting activities, in particular the codification and progressive development of international law. The Vienna Convention on the Law on Treaties between States and international organizations or between international organizations is to be attributed to that same dynamism. We hope that any remaining reluctance can be overcome so that this Convention may be put into effect without delay, along with a number of other instruments, in particular the agreement on the creation of a common fund for commodities and the United Nations Convention on the Law of the Sea, signed at Montego Bay.
In this connection we welcome the agreement adopted recently on the procedures and mechanisms for considering requests for registration as pioneer investors in sites for exploration of the deep sea-bed and the settlement of disputes relating thereto. This encouraging action should give new life to the work of the next session of the Preparatory Commission of the International Sea-Bed Authority and of the International Tribunal for the Law of the Sea. At the same time, it represents a notable point of reference in progress towards the operational phase of the new juridical regime of the oceans. Cameroon will continue to give active support to this Convention and the work of the Commission, which will pave the way towards a new era of peace, security and economic co-operation in the seas and oceans.
At a time when this effort to codify a revised world legal order should be intensified, it is regrettable that the United Nations, which is the keystone of an orderly world system, is as was recently the case with the United Nations Educational, Scientific and Cultural Organization, in the grip of a serious crisis. It is essential above all that all Member States honor their financial commitment to the Organization so that it is not paralyzed and can function in a viable fashion and to continue to be the indispensable center where the nations of the world endeavor to reconcile their views and coexistence for common ethical purposes.
It is undoubtedly these preoccupations that have motivated the appeal made freauently by the Secretary-General since last year. Our country is one of those that responded favorably to that appeal, not only by paying its full part of our quota of the regular budget, but also by making available to the Organization considerable voluntary contributions, notwithstanding our difficult economic situation. This is further evidence of our devotion to the Organization and the ideals, principles and objectives which it represents.
Nevertheless, despite the financial aspects of the present crisis, it is really a reflection of the political will of certain Member States which already enjoy considerable influence and privilege in the Organization to get almost exclusive and sometimes abusive control of its decision-making machinery, thus endangering the ethical basis and even the future of multilateralism.. As we had occasion to say last year, if, in order to be effective, the structures and methods of the United Nations must constantly be improved, this must be done by democratization of international relations in order to achieve increasingly effective, dynamic and equitable participation by all the members of the international community in the conduct of world affairs on which the fate of each and every one of us depends.
It is in the light of these considerations that we shall consider the recommendations submitted to the General Assembly by the Group of High-level Intergovernmental Experts to Review the Efficiency of the Administrative and Financial Functioning of the United Nations, and any other proposals relating to the structure, ir.anagement and budget of the Organization.
It is hoped that wisdom and tolerance will guide the action of all states in the international arena and that the general interest of the international community will prevail over selfish, sectarian considerations. Only then United Nations be able to play its full part. In this International Year surely the time has come for all of us to reiterate our solemn commitment together resolutely to assure and bequeath to future generations a better free from the scourge of war and the specter of poverty.
will the of Peace, to work world

